Citation Nr: 1439741	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  11-01 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial compensable evaluation for chronic headaches with light sensitivity and loss of concentration.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1986 to August 1986, from May 1987 to May 1990, from April 2003 to October 2005, and from October 2008 to December 2009.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of the case was subsequently transferred to the RO in Wichita, Kansas.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals documents that are duplicative of the evidence in the VBMS file.

The issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and the residuals of a traumatic brain injury (TBI) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

FINDING OF FACT

The Veteran's service-connected headaches have been productive of characteristic prostrating attacks occurring at least once a month that require medication, but he did not have very frequent completely prostrating and prolonged productive of severe economic inadaptability.



CONCLUSION OF LAW

The criteria for an initial 30 percent rating, but no higher, for chronic headaches have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for chronic headaches.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for chronic headaches.

In addition, the duty to assist the Veteran has also been satisfied in this case.  All identified and available service and post-service treatment notes are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  All VA treatment record are also associated with the claims file.  The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal.  

Additionally, the Veteran was afforded a VA general medical examination in June 2010 and a VA headaches examination in February 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The February 2014 VA examination is adequate to decide the case because, as shown below, the examination was based upon consideration of the Veteran's pertinent medical history, as well as his lay assertions and current complaints, and they provide the findings necessary to evaluate the Veteran's headache disability under the relevant diagnostic code.  Furthermore, there has also been no allegation that the VA examinations were inadequate.  There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected headache disability since he was last examined.  38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

With regard to the January 2014 remand, the Board finds that the AMC substantially complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remand, the AMC obtained outstanding VA treatment notes and associated them with the electronic claims file, and provided the Veteran with a sufficient VA examination to evaluate his headache disability.  As such, the AMC has substantially complied with the Board's instructions.

The Veteran has not made VA aware of any additional evidence that needs to be obtained in order to fairly decide the claims on appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of these issues has been obtained, and the case is ready for appellate review.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

Law and Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous..."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

In this case, the Veteran's chronic headaches, have been assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100, which contemplates migraine headaches with less frequent attacks.  A 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is provided for migraine headaches with characteristic prostrating attacks occurring on an average once per month over the last several months.  A maximum 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

The Rating Schedule does not define prostrating.  However, prostration has been defined as "complete physical or mental exhaustion."  Merriam-Webster's New Collegiate Dictionary 999 (11th ed. 2007).  Prostration has also been defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).  According to Stedman's Medical Dictionary, 27th Edition (2000), p. 1461, prostration is defined as "a marked loss of strength, as in exhaustion."  See Eady v. Shinseki, No. 11-3223, 2013 WL 500460 (Vet. App. Feb. 12, 2013).

Additionally, the phrase "productive of severe economic adaptability" has not been clearly defined by regulations or by case law.  Productive of can either have the meaning of "producing" or "capable of producing."  See Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Thus, migraines need not actually produce severe economic inadaptability to warrant the 50 percent rating.  See Pierce, 18 Vet. App. at 445-46.  Further, "economic inadaptability" does not mean unemployability, as such would undermine the purpose of regulations pertaining to TDIU.  See Pierce, 18 Vet. App. at 446; see also 38 C.F.R. § 4.16 (2013).  The Board notes, however, that the migraines must be, at a minimum, capable of producing severe economic inadaptability.

The evidence of record demonstrates that the Veteran's headaches more nearly approximate the criteria for a 30 percent rating.  Throughout the period on appeal, the Veteran reported multiple headaches per week.  Specifically, during a November 2009 VA primary care treatment note, the Veteran stated that he had daily headaches with associated light sensitivity.  During a November 2009 VA social work assessment, he complained of headaches that occurred two to four times per week and lasted between 15 minutes and one hour.  He rated his headaches five to seven out of ten in severity.  

During a November 2009 VA neurology consultation, he stated that he had migraine headaches that started behind his right eye or the back of his head two to five times per week and they lasted approximately five minutes.  He indicated that there were no medications that alleviated his headaches and that they went away on their own.  He rated the current severity of his headaches at approximately four out of ten.  He also reported that the month before his consultation, he had three to four headaches per day that lasted from five minutes to three hours in duration.  He rated the severity of those headaches six to seven out of ten.  He reported that he had light sensitivity, but he denied any nausea, vomiting, or sound sensitivity.  

During a June 2010 VA general medical examination, the Veteran described daily, throbbing headaches that lasted from five to 30 minutes.  He denied any nausea and vomiting.  He stated that the headaches were sometimes prostrating and required recovery in a dark, quiet room.  He did not take any prophylaxis or treat his headaches with any medication.  In his October 2010 notice of disagreement, the Veteran reported that the severity and duration of his headaches varied, but the discomfort and light sensitivity affected his ability to proceed normally.  He indicated that he continued to experience these headaches "a couple of times per week."

During an October 2011 VA neurology consultation, the Veteran reported that his headaches had gradually improved in the past year, but he continued to have three to four headaches per week that lasted for 30 minutes to several hours.  In a March 2012 VA primary care treatment note, the Veteran stated that he had one to two headaches per week that lasted 30 minutes to three to four hours.  The physician noted that the headaches "seem[ed] manageable."  The Veteran indicated that he took Aleve as needed because Depakote and various other medications were not helpful.  In a July 2012 VA primary care treatment note, the Veteran reported that he was being treated by neurology and, although he tried various preventatives for his migraine headaches in the past, he continued to have three to four headaches per week that caused him to go to bed until the headaches resolved.

In a March 2013 VA psychiatry note, the examining psychiatrist noted that the Veteran was referred for a psychiatric consultation regarding any negative effects of a beta blocker on the Veteran's mood.  She indicated that the neurologist was interested in increasing the Veteran's Metoprolol dosage for his headaches; however, she also observed that the Veteran reported that he stopped taking Metoprolol and switched to Atenolol because the medication worsened his headaches.  He also stated that, in addition to his headaches, he had sensitivity to loud noises, bright light, and crowds of people.  In a July 2013 VA primary care treatment note, the Veteran indicated that he was taking Atenolol daily for his headaches, but he continued to have migraines two to four times per week.  

During a July 2013 VA neurology consultation, the Veteran reported that his headaches were improving in frequency.  He stated that he currently had one to two headaches per week whereas he had two per week six months ago.  He described his headaches as left retro-orbital, "like an icepick stabbing [him] behind the eye," that radiated to his left occiput.  He indicated that they typically lasted for one to four hours and he had associated photophobia and nausea.  He denied any vomiting, phonophobia, or visual disturbance.  He stated that his headaches required him to lie down in a dark, cool, quiet room to take a nap.  He reported that he tried multiple over-the-counter medications and Riboflavin in the past without any relief.  In an August 2013 VA neurology addendum, the Veteran's treating neurologist noted that the Veteran felt his headaches had improved over the past few months and he declined preventative treatment.  He indicated that the Veteran would continue to use over-the-counter medications for episodic treatment.

During a February 2014 VA headaches examination, the Veteran reported that he took Metoprolol in the past and he was currently taking Atenolol daily.  He also indicated that he took Excedrin Migraine for relief of his symptoms.  He noted that, in late 2012, the characteristics of his headaches had changed.  He stated that the headaches began "coming in from both sides... like a vice."  He described increased pressure in his head.  His headaches were triggered by bright lights, including sunlight; stress; weather changes; and high-pitched noises, such as a baby screaming.  He acknowledged photophobia, phonophobia, dizziness, and nausea with his more severe headaches.  He related that he kept a headache diary, and he reported that, in the past week, he had three headaches.  The first headache lasted three hours and the second headache lasted for 30 minutes.  He indicated that the third headache was the most severe and caused him to go home to bed.  He rated the severity of the third headache seven out of ten.  He stated that he took Excedrin during the third headache and he admitted that he thought about going to the hospital for further treatment.  He reported an average of two mild headaches per week, lasting from 30 minutes to approximately three hours.  He stated that, often, when he felt the onset of a headache, he was able to prevent it by going to a quiet, dark place for approximately ten minutes.  

The February 2014 VA examiner opined that the Veteran had migraine and non-migraine headaches without characteristic prostrating attacks of migraine and non-migraine headache pain.  However, the Board finds that the Veteran is competent and credible to report that he did have characteristic prostrating attacks of migraine and non-migraine headache pain.  There is no dispute that the Veteran is competent to report symptoms of headaches that require medication, including pain, vertigo, pressure, and light and sound sensitivity, because these are symptoms that may be actually observed and are within the realm of his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  In addition, he is competent to report that his symptoms have caused him to treat his headache symptoms with a nap or in a quiet, dark place.  The Board finds no reason to doubt the credibility of these statements. 

Resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran has sufficiently described characteristic and prostrating migraines occurring at least once a month.  Therefore, the Board concludes that his symptoms more nearly approximate an initial 30 percent rating.  The next pertinent inquiry is whether the Veteran's symptoms have more nearly approximated the criteria for the next higher 50 percent rating.  After carefully reviewing the evidence of record, the Board finds that his symptoms do not approximate the criteria for a 50 percent rating. 

The 50 percent rating contemplates very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

In an October 2010 statement, the Veteran's employer reported that the Veteran worked at his hardware store before and after his deployment to Iraq (2009).  He noted that, since his return from deployment, the Veteran was unable to perform his duties fully due to his physical difficulties, including severe headaches and pain and numbness in his arm.  He indicated that the episodes last a few minutes or throughout the Veteran's entire shift.  He also stated, "To date, we have been able to work around these issues.  However, we are a small retail business.  If one person cannot perform, it puts added burden on the rest.  Should [the Veteran's] physical impairments continue, we may have to look at other options."

In his October 2010 notice of disagreement, the Veteran indicated that his headaches occurred "a couple of times per week" causing him to "immediately seek refuge away from light sources to regain [his] composure which further reduce[d] [his] ability to be a benefit to [his] employer."  In his January 2011 substantive appeal, the Veteran expressed that he was concerned about future continued employment.  He stated, "I have been fortunate thus far retaining my employment[;] however, our company is being bought out effective Apr[il] 1, 2011.  We all know with new leadership comes change and previous cover-ups may not be so readily accepted."  However, in a March 2012 VA primary care treatment note, a March 2013 VA mental health note, and a September 2013 VA psychiatry note, the Veteran reported that he continued to work full-time at the hardware store, and he also volunteered as a gardener at an arboretum and worked at a food pantry.

During the February 2014 VA headaches examination, the Veteran related that he continued to work full-time at a hardware store.  He indicated that, during a recent severe headache, he left work and returned home to go to bed.  He admitted that he thought about going to the hospital for further treatment.  Prior to that headache, he stated that it had been numerous months since a headache had caused him to miss work.  He stated that he had approximately two mild headaches per week and he "almost always" was able to remain at work after he took Excedrin.  However, he did indicate that he would go to a more secluded area at work, so that he could "work on auto-pilot" during a headache.  The examiner opined that the Veteran's headache disability did not impact his ability to work.

In a May 2014 VA psychiatry note, the psychiatrist noted that the Veteran volunteered at a botanical garden and a food pantry, but he noted that the Veteran had not worked in ten years after he was laid off.  The record clearly indicates that the Veteran had worked in the past ten years; in fact, it appears that he was employed full-time throughout the period on appeal. 

Even if the Board were to consider the headaches to be very frequent, the evidence does not establish that these headaches are completely prostrating, prolonged attacks productive of "severe economic inadaptability" for the period on appeal.  The Board acknowledges that the Veteran's headache symptoms have caused him to miss some work.  However, as noted above, during the February 2014 VA examination, the Veteran reported that he was "almost always" able to remain at work during a headache.  This evidence does not show that the Veteran experienced the type of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability that are contemplated by a 50 percent rating.

Resolving the benefit of the doubt in favor of the Veteran, the Board finds that a 30 percent initial evaluation is warranted for the period on appeal.  However, based on the foregoing, the Board concludes that the Veteran is not entitled to an initial evaluation in excess of 30 percent for chronic headaches. 

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's headache disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

 The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

 The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule show that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's chief complaints of severe pain, pressure, photophobia, phonophobia, and vertigo are fully considered in the assignment of the 30 percent disability rating assigned.  Indeed, it specifically contemplates his headache symptoms and attacks as well as their effect on his occupation.  Moreover, there is a higher rating available under Diagnostic Code 8100 for migraine headaches, but the Veteran's disability is not productive of such manifestations.
 
Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected headache disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

An initial 30 percent evaluation for migraine headaches is granted, subject to the provision governing the payment of monetary benefits.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


